Exhibit 99.1 [VMC Letterhead] April 2, 2012 BY FACSIMILE AND E-MAIL Martin Marietta Materials, Inc. 2710 Wycliff Road Raleigh, North Carolina 27607-3033 Telephone: 919-783-4603 Facsimile: 919-783-4535 Attention: Roselyn R. Bar, Senior Vice President, General Counsel and Corporate Secretary Re: Notice of Nomination Dear Ms. Bar: I am writing on behalf of Vulcan Materials Company (“Vulcan”) in relation to Martin Marietta Materials, Inc.’s (“Martin Marietta”) nomination of candidates for Vulcan’s Board of Directors with respect to Vulcan’s 2012 Annual Meeting of Shareholders. We have recently learned about the existence of undisclosed agreements between Martin Marietta and its proposed nominees that raise questions about the relationship between Martin Marietta and such nominees, as well as the qualifications of these nominees under Vulcan’s governing documents. In particular, we understand from your public filings in the Delaware Court of Chancery that Martin Marietta has previously entered into confidentiality agreements (“Nominee Agreements”) with each of the Martin Marietta nominees, and that each such Martin Marietta nominee has “agree[d] to be bound as a ‘Representative’” of Martin Marietta. Based on this information, it appears that any such Nominee Agreements should have been disclosed in the Notice of Nomination of
